Citation Nr: 1130268	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  06-22 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for obsessive compulsive disorder with depression, currently rated 30 percent disabling.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1997 to January 2002.

These matters initially came before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In that decision, the RO denied entitlement to an increased rating for obsessive compulsive disorder with depression.

In July 2008 and February 2010, the Board remanded these matters to:  obtain all relevant treatment records from Mayview State Hospital (Mayview) since March 2006, obtain all additional relevant VA treatment records from the VA Medical Center in Pittsburgh, Pennsylvania (VAMC Pittsburgh), obtain all available Social Security Administration (SSA) disability records, schedule the Veteran for VA psychiatric examinations to assess the severity of his service-connected psychiatric disability and to obtain medical opinions as to the etiology of his diagnosed schizophrenia and as to whether it is related to the service-connected obsessive compulsive disorder with depression, and adjudicate a claim for a TDIU.

The agency of original jurisdiction (AOJ) contacted Mayview and obtained all relevant treatment records from that facility and obtained all additional relevant VA treatment records and available SSA disability records.  Also, the Veteran was afforded VA psychiatric examinations in February 2009 and March 2010.  

There is no evidence that the claim for a TDIU was adjudicated.  However, the Board is granting an increased 100 percent rating for obsessive compulsive disorder with depression for the entire appeal period and the claim for a TDIU is, therefore, moot.  Thus, the AOJ substantially complied with all of the Board's applicable remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  Since February 16, 2005, the Veteran's obsessive compulsive disorder with depression has been manifested by near total occupational and social impairment with GAF scores ranging from 20 to 60, indicative of gross to moderate impairment.

2.  A TDIU is a lesser benefit than a 100 percent rating for obsessive compulsive disorder with depression, and the claims for a TDIU and an increased rating for obsessive compulsive disorder with depression arose at the same time and are premised on the same evidence.

CONCLUSIONS OF LAW

1.  The criteria for an increased 100 percent rating for obsessive compulsive disorder with depression have been met since February 16, 2005.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.400(o), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Codes (DCs) 9434-9404 (2010).

2.  The grant of an increased 100 percent rating for obsessive compulsive disorder with depression renders moot the appeal for a TDIU.  38 U.S.C.A. §§ 1155, 5101(a), 5121, 5121A (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
As the Board is granting the highest rating possible for obsessive compulsive disorder with depression, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

The Veteran's obsessive compulsive disorder with depression is currently rated under 38 C.F.R. § 4.130, DCs 9434-9404, according to the General Rating Formula for Mental Disorders.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2010).  Here, the use of DCs 9434-9404 reflects that the Veteran's psychiatric disability is rated as obsessive compulsive disorder under DC 9404 and major depressive disorder under DC 9434.   

Under the General Rating Formula, a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific 
rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

VA psychiatric consultation treatment notes dated February 16, 2005 reveal that the Veteran reported that he experienced sleep difficulties, nightmares, guilt about previous drug use, feelings of hopelessness and worthlessness, suicidal ideation with no plan, a decreased appetite with associated weight loss, decreased motivation, chronic anxiety, impaired concentration, and attention problems.  He was socially isolated and rarely left the house because he experienced panic attacks when outside and did not like crowds.  He spent his time watching television, listening to music, and reading.  He did not have any friends and only associated with older people.  Also, he was unemployed and felt that he was unable to work, lived with his father, and spent most of the day home alone while his father was at work.

During examinations, the Veteran was cooperative, but maintained very poor eye contact, was wringing his hands, had a dry mouth, and occasionally became tearful.  Examinations revealed that he had an anxious/depressed mood, a blunted/flat affect, suicidal ideation, tangential and disorganized thought processes, very poor recent and remote memory, poor insight and judgment, and normal to slow speech.  There was no homicidal ideation or auditory or visual hallucinations, and the Veteran was able to maintain attention and concentration throughout the examination.  Diagnoses of severe major depressive disorder, possible obsessive compulsive disorder, and rule out psychotic disorder were provided and GAF scores of 20 and 40 were provided, indicative of gross to major impairment.  

The VA medical professional who conducted a February 2005 VA psychiatric consultation noted that the Veteran may have been experiencing his first break of schizophrenia in that he had been decompensating for the previous 5 years.

VA treatment records dated in March 2005 indicate that the Veteran reported that he experienced social isolation, mood changes, and sleep difficulties.  An examination revealed that his affect and mood were neutral to angry, but that he was fully alert and oriented and had intact memory and normal speech.  He was diagnosed as having depression with psychotic features, generalized anxiety disorder, and obsessive compulsive disorder and a GAF score of 40 was assigned, indicative of major impairment.

A May 2005 VA examination report reveals that the Veteran reported that he experienced insomnia, an impaired appetite, loss of interest, ruminations, obsessions, low energy, and erratic moods (including irritability, frustration, and outbursts of anger at himself).  He had been in a relationship with a woman from 1999 through 2001, but was single at the time of the examination and lived with his father.  He had never been married and did not have any children.  He was socially isolated, rarely went out in public, and only went outside to walk around his father's apartment building.  He felt very uncomfortable around other people and became easily frustrated and nervous.  He experienced some trouble with activities of daily living in that he sometimes did not shower on a daily basis and his father did all errands outside of the house, most of the housekeeping, all cooking, and managed the Veteran's finances.  He had been unemployed since service.

Examination revealed that the Veteran was neatly dressed and groomed and alert and oriented.  Speech was occasionally tangential, but there was no loosening of associations, thought blocking, or any other indications of a psychotic thought disorder.  There were no delusions or hallucinations.  The Veteran was anxious, had a restricted affect, and was essentially asocial.  He was diagnosed as having, among other things, obsessive compulsive disorder and dysthymic disorder.  A GAF score of 60 was assigned, indicative of mild impairment.

The medical professional who conducted the May 2005 VA examination concluded that the reported symptoms of obsessive compulsive disorder and dysthymic disorder significantly interfered with his ability to obtain or maintain employment, and caused some increase in reported difficulty in leaving the home.

Treatment records from Forbes Regional Hospital and Mayview dated from October 2005 to March 2006 reflect that the Veteran reported that he experienced social isolation, depression, sleep difficulties, nightmares, decreased energy, a lack of motivation, impaired concentration and memory, ideas of reference, and feelings of guilt, anxiety, and nervousness.  He did not have any irritability or panic attacks.  He had worked in the past as a landscaper, but was unemployed and lived with his father.  

Examinations revealed that the Veteran was fully alert and oriented, but had fair to poor eye contact, a disheveled/bizarre appearance, a guarded and passive attitude, impaired speech, memory, thought processes, insight, and judgment, a sad/depressed/anxious mood, a blunted/constricted/flat affect, and occasional suicidal ideations, auditory hallucinations, and paranoid delusions.  Diagnoses of chronic paranoid schizophrenia versus schizoaffective disorder, major depressive disorder, obsessive compulsive disorder, and possible bipolar disorder were provided and GAF scores of 20 to 26 were assigned, indicative of gross impairment with an inability to function in most areas.

In letters dated in June and August 2006 and June 2007, the Veteran's father stated that in October 2005 the Veteran had begun to experience extreme weight loss, total social isolation, and passive suicidal thoughts.  He had been hospitalized for psychiatric treatment for approximately a year at the time of the August 2006 letter and was subsequently assigned to an assisted living group home in which he was unable to function adequately.  He was unemployable and in receipt of SSA disability benefits.

VA treatment records dated from August to October 2008 reveal that the Veteran reported that he experienced nightmares, sleep difficulties, occasional suicidal ideation, depression, and feelings of guilt.  He was diagnosed as having schizophrenia and assigned a GAF score of 35, indicative of major impairment.

In a December 2008 letter, the Veteran's father reported that the Veteran had been most recently hospitalized for psychiatric treatment since April 2008, but that he had extensive previous hospitalizations.  He had not had any gainful employment since he left service, despite various attempts.

VA treatment records dated in January 2009 indicate that the Veteran reported that he experienced occasional passive suicidal thoughts, sleep difficulties, nightmares, depression, and social isolation.  Examinations revealed a depressed and subdued affect.  He was diagnosed as having schizoaffective disorder and schizophrenia and GAF scores of 30 to 35 were assigned, indicative of an inability to function in almost all areas with major impairment.

A February 2009 VA examination report indicates that the Veteran reported that he had been unemployed since service, had  lived with his father prior to his first psychotic episode in October 2005, and had been in a structured setting either on an inpatient unit or in a residential treatment facility since April 2008.  He experienced racing thoughts and feelings of guilt, anxiety, sadness, and paranoia.  He had limited insight and judgment and experienced a number of somatic and religious delusions as well as impairment in thought processes and communication.  Following service, he lived with his father and had not engaged in any type of gainful employment.

The Veteran denied any auditory or visual hallucinations, suicidal or homicidal ideation, or impulsive, reckless, or dangerous behaviors.  He required prompting to engage in certain activities of daily living, such as showering and changing clothes.  He reported that he had some difficulties with short term memory, but the examiner noted that it was likely difficulty concentrating.  Furthermore, he experienced sleep difficulties, depression, anxiety, and some panic symptoms.  Insight and judgment were impaired.  Diagnoses of schizoaffective disorder and obsessive compulsive personality disorder were provided.  A GAF score of 35 was assigned for the schizoaffective disorder (indicative of major impairment) and a GAF score of 60 was assigned for obsessive compulsive personality disorder (indicative of moderate impairment).

The examiner who conducted the examination opined that the Veteran would not be able to care for himself outside of a structured setting unless he became more compliant with medication and gained greater insight into his disability and the need for medication and structure.  He was unemployable due to schizoaffective disorder.

The examiner also opined that the schizoaffective disorder was unrelated to service and was not caused by obsessive compulsive disorder or depression, which was diagnosed in service.  The apparent rationale for this opinion was that the Veteran was not diagnosed as having a psychotic disorder until October 2005, which was nearly 4 years following his discharge from service.  Although he was granted service connection for obsessive compulsive disorder with depression, this was not a DSM-IV diagnosis.

The examiner further opined that the Veteran was not misdiagnosed in service.  The examiner reasoned that there was no documentation to support a diagnosis of any type of psychotic disorder, including schizoaffective disorder, in service.

A February 2009 VA psychiatry treatment note includes an opinion that the Veteran's diagnosed schizoaffective disorder and obsessive compulsive disorder were "all the same condition that started in service."  The disabilities were severe and rendered him totally disabled.  He was unable to go to work or school and had very poor social functioning.  No further explanation or reasoning for this opinion was provided.

VA treatment records dated from February 2009 to March 2010 reflect that the Veteran reported anxiety, depression, auditory hallucinations, decreased energy, little interest in activities, difficulty sleeping, nightmares, flashbacks, feelings of hopelessness, occasional suicidal ideation, obsessions, feelings of guilt, and impaired memory and concentration.  Examinations revealed speech impairment, a flat/restricted affect, and a depressed mood.  Diagnoses of schizoaffective disorder, obsessive compulsive disorder, and depression were provided and GAF scores of 25 to 45 were assigned, indicative of an inability to function in almost all areas to serious impairment.

A March 2010 VA psychiatric treatment note includes an opinion that the Veteran had early or prodromal symptoms of schizophrenia spectrum disorder in service, but that his symptoms were perceived as obsessive compulsive disorder at that time.  No further explanation or reasoning for this opinion was provided.

A March 2010 VA examination report reveals that the Veteran again reported that he lived with his father following service and that he had not had any gainful employment since that time.  He had never been married, had no children, and did not receive any education following high school.  He denied any homicidal or suicidal ideation or intent at the time of the examination and had never attempted suicide, but he did think about suicide almost every day.  He spent most days at home alone, had no friends, did not do anything social, and generally had no contact with people other than his father.  He was not as close to his father as he once was and had very little contact with his mother and siblings, despite the fact that they lived nearby.  He experienced loneliness, depression, irritability, and feelings of guilt.

Examination revealed that the Veteran's hygiene and grooming were fair, his mood was depressed, his affect was extremely flat, and he was fully oriented.  Memory was intact, there was no impairment of thought process or communication, and speech was normal.  There were no auditory or visual hallucinations or delusions at the time of the examination, but the Veteran did have a history of such symptoms.  Eye contact was fair, behavior was appropriate, there was no impaired impulse control, and no inappropriate or reckless behaviors.  Furthermore, the Veteran reported that he was able to maintain all aspects of personal hygiene and other basic activities of daily living without assistance.  He was diagnosed as having schizoaffective disorder and a GAF score of 30 to 35 was assigned, indicative of an inability to function in almost all areas to major impairment.

The VA medical professional who conducted the March 2010 VA examination opined that the Veteran's schizoaffective disorder was not caused by or aggravated by military service.  She reasoned that the Veteran had not developed psychotic symptoms until well after service and that the first clinical evidence of such symptoms was not until 2005.

The examiner also opined that the Veteran did not meet the diagnostic criteria for obsessive compulsive disorder or obsessive compulsive personality disorder and that obsessive compulsive disorder did not cause schizoaffective disorder.  No further explanation or reasoning for these opinions was provided.

The examiner further opined that the Veteran had significant difficulty throughout his life maintaining occupational, social, and emotional functioning and that it was unlikely that he would have been able to care for himself outside of a structured setting unless he became more compliant with his medication and gained a greater insight into his disability.  He had not had any gainful employment since service and he remained unemployable due to the impact of the schizoaffective disorder on his life.

In an April 2010 letter, a VA clinical psychologist and a VA psychiatrist opined that the Veteran's obsessive compulsive disorder, which was diagnosed in service, was likely ("more likely than not") the early manifestation of schizophrenia.  They reasoned that the Veteran exhibited features of obsessive compulsive disorder, but that the great majority of individuals who have such a disability would not experience an evolution of their symptoms to those exhibited by the Veteran unless there was an evolving psychotic disorder.

The Board has considered the GAF scores assigned during the appeal period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  The evidence reflects that the Veteran has been assigned GAF scores ranging from 20 to 60.   

GAF scores ranging from 11 to 20 reflect behavior that results in some danger of hurting self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  GAF scores ranging from 21 to 30 reflect behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or an inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51-60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

The GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).  

The evidence reveals that the Veteran has been continuously unemployed since service and that he is unable to function socially.  The record discloses disagreement as to whether the Veteran meets the diagnostic criteria for obsessive compulsive disorder, whether the service-connected obsessive compulsive disorder is related to the non service-connected schizoaffective disorder, whether the schizoaffective disorder is related to service, and whether the Veteran is unemployable due to obsessive compulsive disorder.  

Although several opinions have been provided that the Veteran's symptoms do not meet the criteria for obsessive compulsive disorder, the evidence reflects numerous diagnoses of that disability throughout the appeal period, GAF scores reflecting an inability to work have been attributed to that disability, and opinions have been provided that the Veteran is unemployable due to that disability, at least in part.  The evidence is also in at least equipoise as to whether the obsessive schizoaffective disorder is part of the underlying service connected psychiatric disability.  See 38 C.F.R. § 4.2 (2010) (noting that while examiners will not describe the same disability in the same language; the rating specialist has a responsibility to interpret reports of examinations in the light of the whole recorded history, reconciling the various reports into a consistent picture).

The evidence is in at least equipoise that the Veteran has been unemployed and unable to function socially due to the service connected psychiatric disability, regardless of how diagnosed.  Although he does have some social contacts, the combination of his occupational and social impairment more closely approximates the criteria for a 100 percent rating.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.130, DCs 9434-9404.

TDIU

The United States Court of Appeals for Veterans Claims has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from securing or following all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16(a).  

An evaluation must be made as to whether there are circumstances in the Veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

Evidence associated with the Veteran's claims folder reflects that he has been unemployed since his discharge from service due to psychiatric problems, that he is in receipt of SSA disability benefits, and that medical professionals have opined that he is unemployable due to his psychiatric disabilities.  Given the evidence of a current disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.  

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. 
§ 4.16(a).  A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999).

The current claims for a TDIU and an increased rating for obsessive compulsive disorder with depression have been recognized as arising at the same time and involving the same evidence.  The Board construed this issue as arising as part of the claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that TDIU is an element of all claims for increased ratings).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2008).  Hence the grant of an increased 100 percent rating for obsessive compulsive disorder with depression renders the claim for a TDIU moot.  The appeal as to the TDIU issue is therefore, dismissed. 


ORDER

Entitlement to an increased 100 percent rating for obsessive compulsive disorder with depression is granted.

The appeal, as to entitlement to a TDIU, is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


